Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 1 of 14   PageID #: 1




 SHOWA LAW OFFICE, LLLC
 ANDREW DAISUKE STEWART 7810-0
 735 Bishop Street, Suite 318
 Honolulu, Hawaii 96813
 Tel. (808) 772-9297
 Fax. 1 (866) 772-9407
 Email: showalaw@hawaii-bengoshi.com

 Attorney for Plaintiff
 JESSIE ELLINGTON

             IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

 JESSIE ELLINGTON,            )           Civil No. 20-438
                              )
                  Plaintiff,  )
                              )           COMPLAINT; SUMMONS;
          vs.                 )           DEMAND FOR JURY TRIAL
                              )
 UNITED AIRLINES, INC., a     )
 Delaware Corporation; DOE    )
 DEFENDANTS 1 -20; DOE        )
 CORPORATIE ENTITIES 1-20, )
                              )
                              )
                  Defendants.
                              )
                              )
                              COMPLAINT

       Comes now Plaintiff, JESSIE ELLINGTON, by and through

 her attorney, SHOWA LAW OFFICE, LLLC, and hereby files this

 Complaint, and alleges and avers the following causes of action

 against Defendant UNITED AIRLINES, INC; DOE DEFENDANTS 1
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 2 of 14   PageID #: 2




 -20;    and     DOE    CORPORATE        ENTITIES    1-20    (hereinafter

 collectively “Defendants”).

                                THE PARTIES

        1.     Plaintiff JESSIE ELLINGTON (“Plaintiff”) is and was at

 all times relevant a resident of the State Hawaii and was

 employed by United Airlines, Inc. since November 19, 2017.

        2.     Defendant United Airlines, Inc. (“Defendant United”) is

 and was at all times relevant a corporation incorporated in the

 State of Delaware and is a commercial air carrier with its

 principal place of business in Chicago Illinois.

        3.     DOE DEFENDANTS 1 – 20 and DOE CORPORATE

 ENTITIES 1 - 20 (collectively referred to herein as “DOE

 DEFENDANTS” or “other presently unidentified Defendants) are

 sued herein under fictitious names for the reason that their true

 names and identities are presently unknown to Plaintiff except

 that they are connected in some manner with Defendants or were

 the agents, principals, partners, officers, directors, members,

 servants, employees, employers, representatives, co-venturers,

 associates,     consultants,    vendors,   suppliers,   manufacturers,

 subcontractors, contractors, sureties, insurers, owners, lessees,

 sublessees, lessors, guarantors, assignees, assignors, licensees or



                                     2
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 3 of 14   PageID #: 3




 licensors of Defendants or were in some manner presently

 unknown to Plaintiff, engaged in the activities alleged herein, or

 were in some manner responsible for the injuries and damages to

 Plaintiff, or conducted some activity or activities in a negligent or

 wrongful manner which was a proximate cause of the injuries

 and damages to Plaintiff, and Plaintiff prays for leave to certify

 the    true     names,    identities,   capacities,    activities,   and

 responsibilities of DOE DEFENDANTS when the same are

 ascertained.

                    JURISDICTIONAL STATEMENT

       4.      This Honorable Court has jurisdiction over the subject

 matter of the within action pursuant to federal question

 jurisdiction (28 U.S.C. Section 1331).

       5. This Honorable Court has jurisdiction over the subject

 matter of the within action pursuant to federal diversity

 jurisdiction (28 U.S.C. Sections 1332), as the amount in

 controversy is in excess of $75,000.

       6.      This Honorable Court has subject matter jurisdiction

 over the related state law claims pursuant to supplemental

 jurisdiction (28 U.S.C. Section 1367).




                                     3
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 4 of 14    PageID #: 4




       7.    Venue is appropriate in the District Court of the

 District of Hawaii pursuant to 28 U.S.C. Section 1391.

                         FACTUAL ALLEGATIONS

       8.    Plaintiff   began    working      as   a   customer    service

 representative for Defendant United in Kailua-Kona, Hawaii, on

 or about November 17, 2017.

       9.    Approximately       between    January         1,   2018   and

 December 20, 2019, Plaintiff personally witnessed Joel Carlos

 sexually harass other United employees, employees of other

 airlines, as well as airline passengers, with at least fifty (50) of

 these incidents occurring between November 1, 2018 and

 December 20, 2019, including but not limited to, Carlos grabbing

 Doreen Solomon’s buttocks on no less than five (5) occasions and

 Carlos touching, rubbing, kissing, and cuddling Keisha Quiocho.

       10. On      November      19,   2018,    Plaintiff    informed   her

 supervisor, Charlene Goo, about Carlos’s sexual harassment of

 United employees, employees of other airlines, as well as airline

 passengers.

       11. Despite the open and notorious nature of the hostile

 work environment Carlos created at the Kona Airport, Defendant

 United took no corrective action and Carlos’s sexually harassing



                                       4
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 5 of 14   PageID #: 5




 behavior towards other United employees, employees of other

 airlines, as well as airline passengers, was allowed to persist

 openly.

       12. On or about September 25, 2019, Plaintiff filed a

 gender discrimination complaint against her co-worker, Shanelle

 Inman, for incidents which took place between May 13, 2018 and

 December 2019, which, included, but was not limited to, Inman’s

 comment to Plaintiff that she was glad that Plaintiff had

 experienced a miscarriage.

       13. On or about October 16, 2019, Plaintiff was called into

 her supervisor’s office for a meeting with David Pigozzi, HR

 personnel for Defendant United.

       14. During the meeting with Pigozzi, Plaintiff recounted the

 incidents of sexual harassment that Carlos engaged in, which

 Pigozzi acknowledged he was already aware of.

       15. During the meeting with Pigozzi, Pigozzi informed

 Plaintiff that he “really liked Joel [Carlos].”

       16. On or about November 26, 2019, Plaintiff received an

 email from Molly Driscoll, an investigator employed by Defendant

 United, who informed Plaintiff that she would be coming to Kona

 on December 3, 2019 to meet with Plaintiff.



                                     5
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 6 of 14   PageID #: 6




       17. On or about December 3, 2019, Plaintiff met with

 Pigozzi and Driscoll in a conference room at the Kona Airport.

       18. As neither Pigozzi nor Driscoll informed Plaintiff what

 the meeting was about, Plaintiff assumed it was regarding the

 complaint she filed against Inman on or about September 5,

 2019.

       19. However, Plaintiff later discovered that the meeting

 was concerning Inman’s sexual harassment complaint against

 Carlos and Defendant United.

       20. During said meeting, Pigozzi and Driscoll asked

 Plaintiff about Carolos’s sexually harassing behavior towards

 other United employees, employees of other airlines, as well as

 airline passengers, which Plaintiff recounted to Pigozzi and

 Driscoll.

       21. On December 20, 2019, Defendant United suspended

 Plaintiff’s employment.

       22. On or about March 23, 2020, Defendant United

 terminated Plaintiff’s employment.

       23. On April 15, 2020, Plaintiff filed a charge against

 Defendant United with the U.S. Equal Employment Opportunity




                                     6
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 7 of 14    PageID #: 7




 Commission        alleging,     among      other    things,       Inman’s

 discriminatory conduct towards Plaintiff.

       24. On August 11, 2020, the U.S. Equal Employment

 Opportunity Commission issued Plaintiff a Right-to-Sue Letter

 arising out of her charge of discrimination, dated April 15, 2020.

                                 COUNT I

      UNLAWFUL DISCRIMINATION IN VIOLATION OF HRS

                               SECTION 378-2

       25. Plaintiff   repeats     and   realleges   and     by   reference

 incorporates the allegations contained in the above paragraphs.

       26. Defendant      United    subjected    Plaintiff   to   unlawful

 discrimination in violation of Hawaii Revised Statutes, Section

 378-2 by failing to rectify the open and notorious sexually hostile

 environment created by Carlos’s conduct towards other United

 employees, employees of other airlines, as well as airline

 passengers

       27. As a result of the unlawful discrimination and

 harassment Plaintiff was subjected to by Defendant United,

 Plaintiff has incurred damages in amounts to be proven at trial.




                                     7
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 8 of 14    PageID #: 8




                                 COUNT II

  UNLAWFUL RETALIATION IN VIOLATION OF 42 U.S. CODE §

                                 2000E–2

       28. Plaintiff   repeats    and     realleges   and   by    reference

 incorporates the allegations contained in the above paragraphs.

       29. On September 5, 2019, Plaintiff filed a gender

 discrimination/harassment complaint with Defendant United

 against Inman, for among other things, Inman’s comment to

 Plaintiff that she was glad that Plaintiff had experienced a

 miscarriage.

       30. On December 20, 2019, Defendant United suspended

 Plaintiff’s employment.

       31. On or about March 23, 2020, Defendant United

 terminated Plaintiff’s employment.

       32. Defendant United’s suspension and termination of

 Plaintiff constituted unlawful retaliation by Defendant United in

 response     to   Plaintiff’s   gender     discrimination/harassment

 complaint of September 5, 2019.




                                     8
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 9 of 14    PageID #: 9




                               COUNT III

   UNLAWFUL RETALIATION IN VIOLATION OF HRS SECTION

                                   378-2

       33.   Plaintiff   repeats   and   realleges   and   by     reference

 incorporates the allegations contained in the above paragraphs.

       34. On September 5, 2019, Plaintiff filed a gender

 discrimination/harassment complaint with Defendant United

 against Inman, for among other things, Inman’s comment to

 Plaintiff that she was glad that Plaintiff had experienced a

 miscarriage.

       35. On or about October 16, 2019, during a meeting,

 Plaintiff recounted Inman’s harassing conduct towards her, to

 Pigozzi.

       36. On or about December 3, 2019, Plaintiff recounted

 Carlos’s sexually harassing behavior towards other United

 employees, employees of other airlines, as well as airline

 passengers, to Pigozzi and Driscoll.

       37. On December 20, 2019, Defendant United suspended

 Plaintiff’s employment.

       38. On or about March 23, 2020, Defendant United

 terminated Plaintiff’s employment.



                                     9
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 10 of 14    PageID #: 10




        39. Defendant United’s suspension and termination of

  Plaintiff constituted unlawful retaliation by Defendant United in

  response     to   Plaintiff’s    gender     discrimination/harassment

  complaint of September 5, 2019, October 16, 2019, and

  December 3, 2019.

        40. As a result of the above-described unlawful suspension

  and discharge and/or discrimination Plaintiff was subjected to by

  Defendant United, Plaintiff has incurred damages in amounts to

  be proven at trial.

                                  COUNT IV

                VIOLATION OF HRS SECTION 378-62

           (HAWAII WHISTLE-BLOWER PROTECTION ACT)

        41. Plaintiff    repeats   and      realleges   and   by   reference

  incorporates the allegations contained in the above paragraphs.

        42. On or about October 16, 2019, as part of an

  investigation into a sexual harassment claim filed by a co-worker

  against Carlos, Plaintiff recounted Carlos’s sexually harassing

  conduct towards Inman, to Pigozzi.

        43. On or about December 3, 2019, as part of an

  investigation into a sexual harassment claim filed by a co-worker

  against Carlos, Plaintiff recounted Carlos’s sexually harassing



                                     10
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 11 of 14         PageID #: 11




  behavior towards other United employees, employees of other

  airlines, as well as airline passengers, to Pigozzi and Driscoll.

        44    On December 20, 2019, Defendant United suspended

  Plaintiff’s employment.

        45. On or about March 23, 2020, Defendant United

  terminated Plaintiff’s employment.

        46. Defendant        United’s       suspension       and    subsequent

  discharge of Plaintiff was discriminatory and done in retaliation

  for Plaintiff’s cooperation with an on-going sexual harassment

  investigation and violated Hawaii’s Whistle-Blower Protection Act.

        47. As      a    result     of   the     above-described        unlawful

  discrimination,       suspension,      and     discharge    Plaintiffs    were

  subjected to by Defendant United, in violation of Hawaii Revied

  Statute, Section 378-62, Plaintiff incurred damages in amounts

  to be proven at trial.

                                  COUNT IV

   UNLAWFUL TERMINATION IN CONTRAVENTION OF PUBLIC

                                     POLICY

        48. Plaintiff     repeats     and      realleges   and     by   reference

  incorporates the allegations contained in the above paragraphs.




                                         11
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 12 of 14     PageID #: 12




        49.   Defendant United’s suspension and termination of

  Plaintiff, as retaliation for Plaintiff participating in Defendant

  United’s investigation into Inman’s sexual harassment complaint

  against Carlos, constituted unlawful termination in contravention

  of Hawaii’s public policy, which encourages employees to

  cooperate     in   sexual     harassment        and     other     workplace

  discrimination investigations to ensure a safe and discrimination-

  free workplace for employees.

        50. As a result of the unlawful termination described

  above, Plaintiffs have incurred damages in amounts to be proven

  at trial.

                          PUNITIVE DAMAGES

        51. Plaintiff    repeats    and      realleges   and   by   reference

  incorporates the allegations contained in the above paragraphs.

        52. By       engaging      in   the     above-described       actions,

  Defendants acted wantonly or oppressively, or with such malice,

  as implies a spirit of mischief or criminal indifference to civil

  obligations or with that entire want of care which would raise the

  presumption of a conscious indifference to consequences.




                                        12
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 13 of 14   PageID #: 13




        53. As a result of Defendants’ aforementioned conduct,

  Plaintiff is entitled to punitive damages in amounts to be proven

  at trial.

                          PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays that judgment be entered

  in its favor against all Defendants as follows:

              A.   For judgment in its favor on each and every count

  as alleged against the Defendants claimed herein, and presently

  unidentified Defendants, jointly and/or severally, in the type of

  relief or amount of damage set forth therein of for such amount

  as may be proven at trial.

              B.   For special damages against Defendants and

  presently unidentified Defendants, and each of them, jointly and

  severally, in an amount to be proven at trial, including but not

  limited to, back pay and front pay.

              C.   Plaintiff be awarded further special, general,

  and/or consequential damages.

              D.   Punitive damages as may be proven at trial.

              E.   Plaintiff be awarded all costs of suit, including

  reasonable attorney’s fees and costs, interest, all costs of




                                     13
Case 1:20-cv-00438-HG-RT Document 1 Filed 10/12/20 Page 14 of 14   PageID #: 14




  investigation, and such other and further relief as the Court

  deems equitable in the premises.

        DATED:     Honolulu, Hawaii, October 12, 2020.

                                           /s/ Andrew Daisuke Stewart
                                      _________________________________
                                         ANDREW DAISUKE STEWART
                                           SHOWA LAW OFFICE, LLLC
                                                    Attorney for Plaintiff
                                                    JESSIE ELLINGTON




                                     14
